DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over William L. Stemmons (Stemmons) US 5,794,795, in view of Wesley Dong (Dong) US 2019/0320502.
As per claim 1 Stemmons, teaches;
A mounting rail (Fig. 7 and 3 item 14) having a first side (at item 40) and a second side (behind item 40), the mounting rail comprising:
a DIN rail (formed by item 48 and 50 see Col. 4 lines 10-13) disposed at a first side (fig. 3):, and
a cable channel (fig. 7 at 45) disposed at the second side (behind item 40), the cable channel comprising a slot (at 45) configured to receive a cable (Col. 5 lines 12-30 examiner interprets wire as cable, contains wires). and an additional slot (parallel to first slot 45) configured to receive the cable, the slot and the additional slot facing the same direction. (fig. 7 shows both slots facing same direction in x-y direction additionally Fig. 5 shows similar also shows slot in same directions )
	Stemmons disclose running wires in slots on second side, but does not teach use of structure for heating cable, a heating cable channel disposed at the second side, the heating cable channel comprising a slot configured to receive a heating cable.
	However Dong teaches using structure to support and layout heating cable a heating cable channel (fig. 9 and 10 42) disposed at the second side (back side of item 42), the heating cable channel comprising a slot (formed by item 78) configured to receive a heating cable (40). (Para 0039 “FIG. 7, the
underside of the panel 38 can include one or more extruded channel segments 42, such as extruded aluminum channel segments 42, through which the heating cable 40 is routed.)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Stemmons and Dong by incorporating the teaching of Dong, into the system of Stemmons to use rail structure to lay heater cables. One having ordinary skill in the art would have found it motivated to use teachings of Dong, as the invention may be used in certain environments, such as ship or oil platform environments. These environments encounter extreme temperatures. Further provides better thermal coupling of the heating cable to the surface to be
heated. (Para 0029)

As per claims 2-4, 6 combination of Stemmons and Dong teaches;
	Stemmons further disclose;
the mounting rail is formed from extruded aluminum. (Stemmons further teaches Col. 4 lines 5-7 and Col.3 line 28)
-the DIN rail defines a channel that opens in a first direction, and wherein the slot of the heating cable channel opens in a second direction that is substantially perpendicular to the first direction. (Fig. 5 and 6 shows channels opening in back direction)
-a structure that forms at least a bottom surface of the DIN rail (fig. 7 ) and a first sidewall of the heating cable channel (fig. 7).
-a second heating cable channel (fig. 7 on bottom of rail) disposed on a third side of the mounting rail that is opposite to the second side, the second heating cable channel comprising a second slot that opens in a third direction that is substantially opposite to second direction and that is substantially perpendicular to the first direction. (Fig. 7)

Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stemmons in view of Wesley Dong.
As per claims 10 and 11 Stemmons, teaches;
a DIN rail (formed by item 48 and 50 see Col. 4 lines 10-13) and cable channel: and a cable disposed in the first cable channel. (FIG. 7) a cable including first slots that open in a first direction (Fig. 7 slot opens in first direction); and a cable disposed in the first slots (Fig. 7). rail  (fig. 7) comprises sidewalls that define portions of the cable channel (fig. 7 shows sidewalls defining channels).
	Stemmons disclose running wires in slots on second side, but does not teach use of structure for heating cable, a heating cable including first slots that open in a first direction; and a heating cable disposed in the first slots.
	However Dong teaches using structure to support and layout heating cable a heating cable channel (fig. 9 and 10 42), a heating cable in channel (40). (Para 0039 “FIG. 7, the underside of the panel 38 can include one or more extruded channel segments 42, such as extruded aluminum channel segments 42, through which the heating cable 40 is routed.)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Stemmons and Dong by incorporating the teaching of Dong, into the system of Stemmons to use rail structure to lay heater cables. One having ordinary skill in the art would have found it motivated to use teachings of Dong, as the invention may be used in certain environments, such as ship or oil platform environments. These environments encounter extreme temperatures. Further provides better thermal coupling of the heating cable to the surface to be heated.
Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stemmons in view of Wesley Dong.
As per claim 15 Stemmons, teaches;
A method comprising: extruding aluminum to form a mounting rail that comprises a DIN rail (Col. 4 lines 5-7 and col.3 line 28) and a first cable channel having a slot and running first and second cables in the slot: (Fig. 7 shoes multiple cables in the same slot) 
Stemmons disclose running cables in slots on second side, but does not teach use of structure for heating cables and further applying adhesive the slot; inserting a first heating cable into the slot of the heating cable channel of the mounting rail, such that the at least one first heating cable contacts the adhesive; and stacking a second heating cable over the first heating cable in the slot of the heating cable channel of the mounting rail, such that the second heating cable contacts the adhesive. 
	However Dong teaches using structure to support and layout heating cable a heating cable channel (fig. 9 and 10 42) disposed at the second side (back side of item 42), the heating cable channel comprising a slot (formed by item 78) configured to receive a heating cable (40). (Para 0039 “FIG. 7, the
underside of the panel 38 can include one or more extruded channel segments 42, such as extruded aluminum channel segments 42, through which the heating cable 40 is routed.) and applying an adhesive (Para 0040) and the same step can be repeated to run second cable.
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Stemmons and Dong by incorporating the teaching of Dong, into the system of Stemmons to use rail structure to lay multiple heater cables and apply adhesive to hold the cables. One having ordinary skill in the art would have found it motivated to use teachings of Dong, as the invention may be used in certain environments, such as ship or oil platform environments. These environments encounter extreme temperatures. Further provides better improved heat transfer from the heating cable. (para 0040)

Allowable Subject Matter
Claims5, 7-9 and 12-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Examiner’s note: Regarding amended claim 11 was previously objected, but now amended claim 11 is rejected because now it depends on claim 10.
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive.
Regarding argument regarding amended claims 1 and 10 1-“Stemmons fails to disclose multiple slots opening in the same direction to receive a heating cable. And “Stemmons, therefore, discloses first and second wireways facing in opposite directions to accommodate various wires. Stemmons does not disclose or suggest a tray member including multiple wireways facing the same direction to accommodate a wire or cable, as specified by Claims 1 and 10. 2
2- While the Office uses the teachings of Dong to
provide a heating cable channel in place of the wireways of the trays 14 of Stemmons, there is no teaching or motivation from Dong to modify the wireways of Stemmons so that they include multiple slots facing the same direction to accommodate a heating cable.
Examiner respectfully disagree because 
1-as per claim 1 and 10 Stemmons disclose in fig. 7 slots when looked from they open in same directions to receive ends of the cables x-y directions. Further fig. 5 also teaches slots 72 and 74 in same directions.
Additionally if applicant does not agree, orienting parts in different direction is obvious to one of ordinary skill in the art as explained below.
MPEP 2144.04 “In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice)”
In instant case all elements are disclosed orienting slots in different direction is an obvious matter of design choice.
2-Regarding argument 2 examiner disagree because Stemmons disclose the claimed structure and the structure is capable of inserting or supporting wire or cable as both have similar method to insert in the slot. Slot is identical in Stemmons and Dong, and further motivation to run heating cable is provided in Para 0029 of Dong “  Some embodiments of the invention may be used in certain environments, such as ship or oil platform environments. These environments encounter extreme temperatures that quickly become hazardous when surfaces,”
Regarding claim 15 “because the cited references do not disclose or suggest every claim element of the claim. More specifically, the references fail to disclose or suggest "stacking a second heating cable over the first heating cable in the slot of the heating cable channel of the mounting rail, such that the second heating cable contacts the adhesive,"
Examiner respectfully disagree because as per rejection of claim 15 Stemmons shows running multiple cables/wires in the slots and Dong teaches to run heating cable and use of adhesive. Therefor it is obvious to duplicate same method steps for multiple cable. And as per MPEP it obvious to repeat/duplication see MPEP 2144.04
“In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
In instance case running second heating cable and applying adhesive requires duplication of same steps/process without producing unexpected result of holding cables.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364. The examiner can normally be reached Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835